          Case 18-22486-jrs            Doc 24        Filed 01/10/19 Entered 01/10/19 16:56:15                      Desc Main
                                                     Document      Page 1 of 6
  Fill in this information to identify your case:                                                Check if this is an amended plan,
                                                                                             and list below the sections of the plan
Debtor 1        Scott Terrell Sealock                                                        that have been changed. Amendments
Debtor 2                                                                                     to sections not listed below will be
(Spouse, if filing)                                                                          ineffective even if set out later in this
                                                                                             amended plan.
United States Bankruptcy Court for the Northern District of Georgia
Case number 18-22486                                                                         ________________________________

Chapter 13 Plan

 NOTE: The United States Bankruptcy Court for the Northern District of Georgia adopted this form plan for use in Chapter 13
 cases in the District pursuant to Federal Rule of Bankruptcy Procedure 3015.1. See Order Requiring Local Form for Chapter
 13 Plans and Establishing Related Procedures, General Order No. 21-2017, available in the Clerk’s Office and on the
 Bankruptcy Court’s website, ganb.uscourts.gov. As used in this plan, “Chapter 13 General Order” means General Order No.
 21-2017 as it may from time to time be amended or superseded.

Part 1:               Notices


To Debtor(s):         This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                      does not indicate that the option is appropriate in your circumstances or that it is permissible in your judicial
                      district. Plans that do not comply with local rules and judicial rulings may not be confirmable.
                      In the following notice to creditors, you must check each box that applies.

  To Creditor(s):
                       Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.
                       Check if applicable.
                          The plan provides for the payment of a domestic support obligation (as defined in 11 U.S.C. §
                       101(14A)), set out in § 4.4.
                       You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy
                       case. If you do not have an attorney, you may wish to consult one.
                       If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file
                       an objection to confirmation at least 7 days before the date set for the hearing on confirmation, unless the
                       Bankruptcy Court orders otherwise. The Bankruptcy Court may confirm this plan without further notice if
                       no objection to confirmation is filed. See Bankruptcy Rule 3015.
                       To receive payments under this plan, you must have an allowed claim. If you file a timely proof of claim,
                       your claim is deemed allowed unless a party in interest objects. See 11 U.S.C. § 502(a).
                       The amounts listed for claims in this plan are estimates by the debtor(s). An allowed proof of claim will
                       be controlling, unless the Bankruptcy Court orders otherwise.
                       The following matters may be of particular importance. Debtor(s) must check one box on each line to state
                       whether or not the plan includes each of the following items. If an item is checked as “Not included,” if
                       both boxes are checked, or if no box is checked, the provision will be ineffective even if set out later in the
                       plan.




            A limit on the amount of a secured claim, that may result in a partial payment
  §1.1                                                                                                  Included         Not included
            or no payment at all to the secured creditor, set out in § 3.2



            Avoidance of a judicial lien or nonpossessory, nonpurchase-money security
  §1.2                                                                                                  Included         Not included
            interest, set out in § 3.4.


                                                                                                                         Not
  §1.3      Nonstandard provisions, set out in Part 8.                                                  Included
                                                                                                                     included

U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3
          Case 18-22486-jrs          Doc 24        Filed 01/10/19 Entered 01/10/19 16:56:15                     Desc Main
                                                   Document      Page 2 of 6
Part 2:             Plan Payments and Length of Plan; Disbursement of Funds by Trustee to Holders of Allowed Claims



§ 2.1 Regular Payments to the trustee; applicable commitment period.
     The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:
     Check one:
    36 months       60 months.


     Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:
     The debtor(s) will pay $150.00 per Month for the applicable commitment period. If the applicable commitment period is
     36 months, additional Regular Payments will be made to the extent necessary to make the payments to creditors
     specified in this plan, not to exceed 60 months unless the Bankruptcy Court orders otherwise. If all allowed claims
     treated in § 5.1 of this plan are paid in full prior to the expiration of the applicable commitment period, no further Regular
     Payments will be made.
     Check if applicable.
     [X] The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1 need not be
     completed or reproduced. Insert additional lines as needed for more changes.):

Beginning on       The Regular Payment amount will change to
                                                                           For the following reason (insert reason for change):
(insert date):     (insert amount):

2/15/2019          $800 per month                                          Increase in income

§ 2.2 Regular Payments: method of payments.
      Regular Payments to the trustee will be made from future income in the following manner:
     Check all that apply.
         Debtor(s) will make payments pursuant to a payroll deduction order. If a deduction does not occur, the debtor(s) will
     pay to the trustee the amount that should have been deducted.
     [X] Debtor(s) will make payments directly to the trustee.
            Other ( specify method of payment ):


§ 2.3 Income tax refunds.
      Check one.
            Debtor(s) will retain any income tax refunds received during the pendency of the case.
      [X] Debtor(s) will (1) supply the trustee with a copy of each income tax return filed during the pendency of the case
      within 30 days of filing the return and (2) turn over to the trustee, within 30 days of the receipt of any income tax refund
      during the applicable commitment period for tax years 2018, 2019, and 2020, the amount by which the total of all of the
      income tax refunds received for each year exceeds $2,000 (“Tax Refunds”), unless the Bankruptcy Court orders
      otherwise. If debtor’s spouse is not a debtor in this case, “tax refunds received” means those attributable to the debtor.
            Debtor(s) will treat tax refunds (“Tax Refunds”) as follows:


§ 2.4 Additional Payments.
      Check one.
      [X] None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.
          Debtor(s) will make additional payment(s) (“Additional Payments”) to the trustee from other sources as specified
      below. Describe the source, estimated amount, and date of each anticipated payment.


§ 2.5 [Intentionally omitted.]


§ 2.6 Disbursement of funds by trustee to holders of allowed claims.
      (a) Disbursements before confirmation of plan. The trustee will make preconfirmation adequate protection payments to
      holders of allowed claims as set forth in §§ 3.2 and 3.3.
      (b) Disbursements after confirmation of plan. Upon confirmation, after payment of the trustee’s statutory fee, the trustee
      will disburse Regular Payments, Additional Payments, and Tax Refunds that are available for disbursement to make
      payments to holders of allowed claims as follows:
               (1) First disbursement after confirmation of Regular Payments. In the first disbursement after confirmation, the
               trustee will disburse all available funds from Regular Payments in the following order:
          Case 18-22486-jrs        Doc 24       Filed 01/10/19         Entered 01/10/19 16:56:15             Desc Main
                                                  Document
                   (A) To pay any unpaid preconfirmation     adequatePage    3 of payments
                                                                        protection 6       required by 11 U.S.C. § 1326(a)(1)
                   (C) as set forth in § 3.2, § 3.3, and orders of the Bankruptcy Court;
                   (B) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
                   (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in
                   §§ 3.1, 3.2, 3.3, and 3.4; on domestic support obligations as set forth in § 4.4; on the arrearage claims on
                   nonpriority unsecured claims as set forth in § 5.2; and on executory contracts and unexpired leases as set
                   forth in § 6.1; and
                   (D) To pay claims in the order set forth in § 2.6(b)(3).
             (2) Second and subsequent disbursements after confirmation of Regular Payments. In the second disbursement
             after confirmation, and each month thereafter, the trustee will disburse all available funds from Regular Payments
             in the order below. All available Regular Payments will be distributed to the claims in each paragraph until such
             claims are paid in full.
                   (A) To make concurrent monthly payments, including any amount past due under this plan: on secured
                   claims as set forth in §§ 3.1, 3.2, 3.3, and 3.4; on fees, expenses, and costs of the attorney for the
                   debtor(s) as set forth in § 4.3; on domestic support obligations as set forth in § 4.4; on the arrearage
                   claims on both nonpriority unsecured claims as set forth in § 5.2 and executory contracts and unexpired
                   leases as set forth in § 6.1
                   (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than
                   the trustee’s fee and the debtor’s attorney’s fees, expenses, and costs; and
                   (C) To pay claims in the order set forth in § 2.6(b)(3).
             (3) Disbursement of Additional Payments and Tax Refunds. The trustee will disburse the Additional Payments
             and Tax Refunds in the following order:
                   (A) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
                   (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than
                   the trustee’s fee and the debtor’s attorney’s fees, expenses, and costs;
                   (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in
                   §§ 3.1, 3.2, 3.3, and 3.4; on domestic support obligations as set forth in § 4.4; on the arrearage claims on
                   both nonpriority unsecured claims as set forth in § 5.2 and executory contracts and unexpired leases as
                   set forth in § 6.1;
                   (D) To pay other Allowed Secured Claims as set forth in § 3.6;
                   (E) To pay allowed claims entitled to priority under 11 U.S.C. § 507, other than administrative expenses
                   and domestic support obligations; and
                   (F) To pay nonpriority unsecured claims not otherwise classified as set forth in § 5.1 (“Unclassified
                   Claims”) and to pay nonpriority unsecured claims separately classified as set forth in § 5.3 (“Classified
                   Claims”). The trustee will estimate the total amounts to be disbursed during the plan term (1) to pay
                   Unclassified Claims and (2) to pay Classified Claims. Funds available for disbursement on these claims will
                   be allocated pro rata to each class, and the funds available for disbursement for each class will be paid pro
                   rata to the creditors in the class.
     (4) Unless the debtor(s) timely advise(s) the trustee otherwise in writing, the trustee may treat and disburse any
     payments received from the debtor(s) as Regular Payments.


Part 3:           Treatment of Secured Claims.


§ 3.1 Maintenance of payments and cure of defaults, if any.
     Check one.
    None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
    Beginning with the first payment that is due after the date of the order for relief under Chapter 13, the debtor(s) will
maintain the current contractual installment payments on the secured claims listed below, with any changes required by the
applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed directly by the
debtor(s). Any existing arrearage on a listed claim will be paid in full through disbursements by the trustee, with interest, if
any, at the rate stated below.
If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless the Bankruptcy
Court orders otherwise, all payments under this paragraph as to that collateral will cease, and all secured claims based on
that collateral will no longer be treated by the plan.
Name of                                  Estimated amount of             Interest rate on arrearage (if Monthly plan payment on
              Collateral
creditor                                 arrearage (if any)              applicable)                    arrearage

              1811 Alberta Ln, Winder,
Chase Mtg                              $20,000.00                        0.00%                         $333.33
              GA 30680

§ 3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
          Case 18-22486-jrs           Doc 24         Filed 01/10/19 Entered 01/10/19 16:56:15                     Desc Main
      Check one.                                     Document      Page 4 of 6

    None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.


 § 3.3 Secured claims excluded from 11 U.S.C. § 506.
      Check one.


    None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.


 § 3.4 Lien Avoidance.
      Check one.


    None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


 § 3.5 Surrender of Collateral.
      Check one.
     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
     The debtor(s) elect(s) to surrender to each creditor listed below the collateral that secures the creditor’s claim. The
 debtor(s) request(s) that, upon confirmation of this plan, the stay under 11 U.S.C. § 362(a) be terminated as to the collateral
 only and that the stay under § 1301 be terminated in all respects. Confirmation of the plan results in termination of such
 stays. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below. No
 payments as to the collateral will be made, and all secured claims based on the collateral will not otherwise be treated by the
 plan.
Name of Creditor                                                               Collateral

Credit Acceptance Corp                                                         2006 Ford Mustang

 § 3.6 Other Allowed Secured Claims.
      A proof of claim that is filed and allowed as a secured claim, but is not treated as a secured claim in this plan, shall be
      paid with interest at the rate of ___%. Payments will commence as set forth in § 2.6. Notwithstanding the foregoing,
      the debtor(s), and any other party in interest, may: object to allowance of the claim; request that the Bankruptcy Court
      determine the value of the secured claim if modification of the claim is permissible and if 11 U.S.C. § 506 is applicable;
      or request that the Bankruptcy Court avoid the creditor’s lien pursuant to 11 U.S.C. § 522(f), if applicable.
      If the Bankruptcy Court determines the value of the secured claim, the portion of any allowed claim that exceeds the
      amount of the secured claim will be treated as an unsecured claim under Part 5 of this plan.
      The holder of the claim will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
             (a) payment of the underlying debt determined under nonbankruptcy law, or
             (b) payment of the amount of the secured claim, with interest at the rate set forth above, and discharge of the
             underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

Part 4:            Treatment of Fees and Priority Claims.


§ 4. 1 General.
      Trustee’s fees and all allowed priority claims will be paid in full without postpetition interest. An allowed priority claim will
      be paid in full regardless of whether it is listed in § 4.4.
 § 4. 2 Trustee's fees.
      Trustee’s fees are governed by statute and may change during the course of the case.
 § 4. 3 Attorney's fees.
      (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection with legal representation
      in this case are $3,500.00. The allowance and payment of the fees, expenses and costs of the attorney for the
      debtor(s) are governed by General Order 22-2017 (“Chapter 13 Attorney’s Fees Order”), as it may be amended.
      (b) Upon confirmation of the plan, the unpaid amount shall be allowed as an administrative expense under 11 U.S.C. §
      503(b) to the extent set forth in the Chapter 13 Attorney’s Fees Order.
      (c) The Bankruptcy Court may allow additional fees, expenses, and costs to the attorney for debtor(s) in excess of the
      amount shown in § 4.3(a) above upon application of the attorney in compliance with the Chapter 13 Attorney’s Fees
      Order and after notice and a hearing.
      (d) From the first disbursement after confirmation, the attorney will receive payment under § 2.6(b)(1) up to the allowed
      amount set forth in § 4.3(a).
          Case 18-22486-jrs           Doc 24         Filed 01/10/19           Entered 01/10/19 16:56:15          Desc Main
      (e) The unpaid balance and any additionalDocument
                                                amounts allowedPage   5 4.3(c)
                                                                under §  of 6 will be payable (1) at $ ___ per month from
      Regular Payments and (2) from Tax Refunds or Additional Payments, as set forth in § 2.6, until all allowed amounts are
      paid in full.
      (f) If the case is converted to Chapter 7 before confirmation of the plan, the debtor(s) direct(s) the trustee to pay to the
      attorney for the debtor(s) the amount of $____ not to exceed the maximum amount that the Chapter 13 Attorney’s Fees
      Order permits. If the attorney for the debtor(s) has complied with the applicable provisions of the Chapter 13 Attorney’s
      Fees Order, the trustee will deliver, from the funds available, the stated amount or the maximum amount to the attorney,
      whichever is less.
      (g) If the case is dismissed before confirmation of the plan, fees, expenses, and costs of the attorney for the debtor(s) in
      the amount of $___ not to exceed the maximum amount that the Chapter 13 Attorney’s Fees Order permits, will be
      allowed to the extent set forth in the Chapter 13 Attorney’s Fees Order. The attorney may file an application for fees,
      expenses, and costs in excess of the maximum amount within 10 days from entry of the order of dismissal. If the
      attorney for the debtor(s) has complied with the applicable provisions of the Chapter 13 Attorney’s Fees Order, the
      trustee will deliver, from the funds available, the allowed amount to the attorney.
      (h) If the case is converted to Chapter 7 after confirmation of the plan, the debtor(s) direct(s) the trustee to deliver to the
      attorney for the debtor(s), from the funds available, any allowed fees, expenses, and costs that are unpaid.
      (i) If the case is dismissed after confirmation of the plan, the trustee will pay to the attorney for the debtor(s), from the
      funds available, any allowed fees, expenses, and costs that are unpaid.
§ 4. 4 Priority claims other than attorney's fees.
    None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
   The debtor(s) has/have no domestic support obligations. If this box is checked, the rest of § 4.4(a) need not be
completed or reproduced.
     The debtor(s) has/have domestic support obligations as set forth below. The debtor(s) is/are required to pay all post-
petition domestic support obligations directly to the holder of the claim.
(b) The debtor(s) has/have priority claims other than attorney’s fees and domestic support obligations as set forth below:
Name of creditor                                                       Estimated amount of claim

Internal Revenue Service                                               $2,780.42



Part 5:            Treatment Nonpriority Claims.


§ 5.1 Nonpriority unsecured claims not separately classified.
      Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, as set forth in § 2.6. Holders
      of these claims will receive:
      Check one.

           A pro rata portion of the funds remaining after disbursements have been made to all other creditors provided for in
      this plan.
           A pro rata portion of the larger of (1) the sum of $0.00 and (2) the funds remaining after disbursements have been
      made to all other creditors provided for in this plan.
           The larger of (1) 0.00% of the allowed amount of the claim and (2) a pro rata portion of the funds remaining after
      disbursements have been made to all other creditors provided for in this plan.
      100% of the total amount of these claims.

      Unless the plan provides to pay 100% of these claims, the actual amount that a holder receives will depend on (1) the
      amount of claims filed and allowed and (2) the amounts necessary to pay secured claims under Part 3 and trustee’s
      fees, costs, and expenses of the attorney for the debtor(s), and other priority claims under Part 4.


§ 5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims.
      Check one.


    None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.




§ 5.3 Other separately classified nonpriority unsecured claims.
      Check one.


    If “None” is checked, the rest of § 5.3 need not be completed or reproduced.
          Case 18-22486-jrs           Doc 24         Filed 01/10/19 Entered 01/10/19 16:56:15                    Desc Main
                                                     Document      Page 6 of 6


Part 6:            Executory Contracts and Unexpired Leases.


§ 6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other
executory contracts and unexpired leases are rejected.
      Check one.


    None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.




Part 7:            Vesting of the Property of the Estate.


§ 7.1 Unless the Bankruptcy Court orders otherwise, property of the estate shall not vest in the debtor(s) on confirmation but
will vest in the debtor(s) only upon: (1) discharge of the debtor(s); (2) dismissal of the case; or (3) closing of the case without
a discharge upon the completion of payments by the debtor(s).


Part 8:            Nonstandard Plan Provisions.


§ 8.1 Check "None" or list Nonstandard Plan Provisions.
            None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
      Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision
      not otherwise included in this N.D. Ga. Chapter 13 Plan Form or deviating from it. Nonstandard provisions set out
      elsewhere in this plan are ineffective.

      The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3. (Insert additional
      lines if needed.)
      ______________


Part 9:            Signatures.


§ 9.1 Signatures of Debtor(s) and Attorney for Debtor(s).
The debtor(s) must sign below. The attorney for the debtor(s), if any, must sign below.

/s/ Scott Terrell Sealock
Signature of Debtor 1 executed on: 01/10/2019                            Signature of Debtor 2 executed on: 01/10/2019

1811 Alberta Ln, Winder, GA 30680



/s/ Charles Kelley
                                                                         Date: 01/10/2019
Signature of attorney for debtor(s)

Kelley & Clements LLP                                                    PO Box 2758, Gainesville, GA 30503

By filing this document, the debtor(s), if not represented by an attorney, or the attorney for debtor(s) also certify(ies) that the
wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the Local Form for Chapter 13
Plans that the Bankruptcy Court for the Northern District of Georgia has prescribed, other than any nonstandard provisions
included in Part 8.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2019), Version 1.3
